Title: To John Adams from United States Senate, 27 November 1797
From: United States Senate
To: Adams, John


To the President of the United States.
Sir,
27 Nov. 1797


We have received, with much satisfaction  The communications you have thought proper to make in your speech to both Houses of Congress on the opening of their present session—and find in there Afford additional proofs of the attention, integrity & firmness which have always marked your official character.
We cannot but approve of the measures you had taken to ascertain the state & decline of the contagious sickness which has so lately afflicted the City of Philadelphia—And the pleasing circumstance that Congress is now assembled at that place without hazard to the health of its members evinces the propriety of your having postponed a determination to convene the National Legislature at another place—We shall take into consideration the law of 1794 on this subject and will readily concur in any amendment which may be deemed expedient.
It would have given us much pleasure to have received your congratulations on the re-establishment of peace in Europe & the restoration of security to the persons and property of our Citizens from injustice & violence at Sea—But though these events, so desireable to our country, & the world, have not taken place, yet we have abundant cause of gratitude, to the great disposer of human events, for interior tranquility & personal security for propitious seasons, prosperous agriculture, productive fisheries and general improvement and above all for a national spirit of civil and religious liberty and a calm but steady determination to support our sovereignty against all open and secret attacks.
We learn, with satisfaction, that our Envoys Extraordinary, to the French Republic, had safely arrived in Europe and were proceeding to the scene of negociation—and whatever may be the result, of the mission, we are perfectly satisfied that nothing on your part has been omitted which could in any way conduce to a successful conclusion of the negociation upon terms compatible with the safety, honor and interest of the U.S.—And we are fully convinced, that in the mean time, a manifestation of that unanimity & energy of which the people of the U.S. have given such memorable proofs & a proper exertion of those resources of national defence, which we possess will essentially contribute to the preservation of peace and the attainment of justice.
We think, Sir, with you, that the Commerce of the U.S. is of the highest importance Essential to the growth, comfort and prosperity of our Country, and that the faith of society is pledged for the preservation of the rights of commercial and sea-faring, no less than of other citizens—And even if our negociation with France should terminate favorably & the war in Europe cease, yet the state of society which unhappily prevails in so great a portion of the world & the experience of past times, under better circumstances, unites in warning us that a Commerce so extensive , & which holds out so many temptations to lawless plunderers can never be safe without protection & defence—And we hold ourselves obliged, by every tie of duty which binds us to our Contituents, to promote & concur in such measures of marine defence as may convince our merchants & seamen that their rights are not sacrificed nor their injuries are neither sacrificed or  forgotten.
We regret that, notwithstanding the clear & explicit terms of the Treaty between the United States and his Catholic Majesty, the Spanish Garrisons are not yet withdrawn from our Territory nor the running of the boundary line commenced. The U.S. have been faithful in the performance of their obligations to Spain, & had reason to expect a compliance equally prompt on the part of that power—We still however indulge the hope that the convincing answers which have been given to the objections stated by the Spanish officers to the immediate execution of the Treaty will have their proper effect, and that this Treaty, so mutually beneficial to the contracting parties, will be finally observed with good faith. We therefore entirely approve of the measures you have taken to enable us to take possession of the  your determination to Continue in Readiness to receive  the posts and to run the line of partition between our territory and that of the King of Spain—Attempts to alienate the affections of the Indians to form them into a confederacy & to excite them to actual hostility against the U.S., whether made by foreign Agents, or by others, are so injurious to our interest at large and so inhuman with respect to our Citizens inhabiting the adjacent territory, as to merit deserve the most exemplary punishment; and we will cheerfully afford our aid in framing a law which may  prescribe a punishment adequate to the commission of crimes so heinous.
The several objects you have pointed out, to the attention of the legislature, whether they regard our internal or external relations, shall receive from us that consideration of which they merit and we will readily concur in all such measures as may be necessary either to enable us to fulfil our engagements at home or to cause ourselves to be respected abroad. And at this portentous period when the powers of Europe, with whom we are connected by treaty or commerce are in so critical a situation & when the conduct of some of these powers towards the U.S. is so & hostile & menacing, the several branches of the government are, in our opinion, called upon, with peculiar importunity, to unite—And by union not only to devise and carry into effect those measures on which the safety & prosperity of our Country depend but also to undeceive those nations who regarding us as a weak and divided people, have pursued systems of aggression inconsistent with a state of peace between independent nations. And, Sir, we beg leave to assure you, that we derive a singular consolation, from the reflection, that at such a time the Executive part of our government has been committed to your hands—For in your integrity, talents and firmness we place the most entire confidence.
